Citation Nr: 0314578	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-40 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post 
residuals of a medial meniscectomy of the left knee, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability secondary to service connected status post medial 
meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1967 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. That rating decision, in part, 
confirmed and continued a 10 percent rating for status post 
medial meniscectomy of the left knee which had been in effect 
since September 1975 with a temporary total rating for 
convalescence from August 1995 to October 1995. That rating 
decision also denied service connection for a right knee 
disability.

The Board remanded this case in July 1998 and it has returned 
for appellate action.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  A right knee disorder did not have its onset during 
active service or result from disease or injury in service.

3.  The appellant's right knee disorder is not related to his 
service-connected status post medial meniscectomy of the left 
knee.

4.  The veteran's service-connected status post residuals of 
a left knee meniscectomy are manifested by left knee flexion 
to 110 degrees and extension to negative ten degrees, with 
complaints of pain and discomfort.  

5.  The veteran's status post residuals of a left knee 
meniscectomy are shown to be productive of slight 
instability.

CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right knee disorder.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2002).

2.  The criteria for a rating in excess of 10 percent for 
status post residuals of a left knee meniscectomy, involving 
limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. § Part 4, including §§ 4.7 and 
Diagnostic Codes 5003, 5010, 5259, 5260, 5261 (2002).  

3.  The criteria for a separate compensable (10 percent) 
evaluation for status post residuals of a left knee 
meniscetomy with instability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 
5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a July 1996 
statement of the case, a July 1998 Board Remand, an October 
2002 supplemental statement of the case, and an October 2002 
letter, VA informed the appellant of the type of evidence 
needed to substantiate his claim, specifically evidence 
showing that his left knee disorder had increased in 
severity.  The appellant was also advised that VA would 
assist in obtaining identified records, but that it was 
appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statement of the case, 
the supplemental statement of the case, the Board remand, and 
the October 2002 letter informed the appellant of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing a VA examination to the appellant 
in January 1996 and July 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).


II.  Factual background

According to a March 1995 private treatment note, the veteran 
was noted to have extension of the left knee to zero degrees 
and flexion to 100 degrees.  In May 1995, a private treatment 
note the veteran was noted to have extension of the left knee 
to 15 degrees and flexion to 95 degrees.  In June 1995, the 
veteran was noted to have extension of the left knee to 10 
degrees and flexion to 100 degrees.  According to a December 
1995 VA orthopedic treatment note, the veteran's left knee 
showed mild lateral instability.

On a January 1996 VA examination, the veteran complained of 
an inability to bend the knees.  He also reported that his 
knees would buckle if he walked on uneven surfaces.  Physical 
examination revealed mild swelling of the left knee, which 
measured 64 centimeters, as opposed to the right knee, which 
measured 63 centimeters.  The examiner noted severe crepitus 
of both knee joints as well as medial and lateral 
instability.  There was no anterior or posterior instability 
of both knees with a negative anterior Drawer test and 
posterior Drawer test.  The veteran had a positive patellar 
grinding test on both knees.  The veteran had mild weakness 
of both knees with the extensor muscles and quadriceps with a 
muscle strength graded as 4/5.  The flexion of the left knee 
was to 95 degrees and the extension was to 5 degrees.  The 
examiner diagnosed the veteran with moderate degenerative 
joint disease of both knee joints, shown by x-ray studies; 
residuals of a left knee medial meniscectomy; and status post 
right knee arthroscopy with meniscectomy.

The examiner commented that the claims folder was reviewed 
carefully.  The service medical records were silent for 
findings of a right knee disorder.  The veteran fell from a 
truck in January 1968 with trauma to the left knee and a 
laceration that was sutured.  The veteran never complained in 
service of right knee pain.  Furthermore, a military doctor 
did not mention a right knee injury on the initial trauma of 
January 1968.  The examiner opined that the veteran's current 
right knee disorder was not related to the left knee 
disability sustained during service.

According to a July 2002 VA examination report, the veteran 
complained of mild left knee pain on the anterior aspect.  
The veteran indicated that he would fall if he stepped on a 
rock.  He reported that he had no visits to sick call for his 
right knee during service.  He recalled that he began to 
experience right knee pain about ten years before.  He was 
taking pain relief medication.  He reported that he had acute 
severe bouts of bilateral knee pain that functionally 
impaired him on four occasions.  As a result, he sought out 
bedrest for five to six hours and took pain relief 
medication.  The examiner observed that the veteran ambulated 
unassisted, although he used a one-point cane for support to 
prevent falls.

The veteran reported of no episodes of dislocation or 
recurrent subluxation of the left knee during the previous 
year.  Physical examination revealed left knee flexion to 110 
degrees and extension to negative ten degrees.  The examiner 
noted no painful motion with respect to the veteran's knees; 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement and guarding of movement of either knee.  
The veteran had a normal gait cycle.  There was no ankylosis 
of the left knee and the joint was stable and pain free.  
Also, there was no leg discrepancy and no constitutional 
signs for inflammatory arthritis.  The July 2002 VA examiner 
diagnosed the veteran with status post medial meniscectomy of 
the left knee; status post arthroscopic surgery of the right 
knee; and bilateral degenerative osteoarthritis of the knees, 
more severe on the left side as shown by x-ray studies of the 
knees.

The July 2002 VA examiner commented that the claims file and 
service medical records were reviewed carefully.  The 
examiner noted that the service medical records were silent 
for findings of a right knee disorder.  The examiner reviewed 
the January 1996 VA examination report discussed above.  The 
veteran's service-connected left knee disorder was dormant.  
There was no objective evidence of painful motion, edema, 
effusion, instability, redness, heat, abnormal movement or 
guarding of movement of the left knee.  There was no excess 
incoordination, locking of the joint, fatigability, 
deformity, subluxation or dislocation.  He had severe 
crepitation of both knees.  Although he had mild loss of 
motion of the knees, both were functional.  The veteran 
reported that he had not visited the emergency room during 
the last year for his knee disorders.  The examiner noted 
that the veteran had other nonservice-connected disorders 
that overshadowed and aggravated the left knee disorder.  The 
examiner opined that it was unlikely that the veteran's right 
knee disorder was caused by the service-connected left knee 
disorder.  Instead, the veteran's right knee disorder was due 
to the natural process of aging.  The examiner felt that the 
right knee disorder had not been aggravated by the service-
connected left knee disorder.

III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304, 3.310 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Here, no medical opinion or other competent medical evidence 
has been submitted to establish the onset of degenerative 
joint disease of the right knee during the veteran's period 
of service or within the one-year presumptive period.  The 
service medical records do not show findings of a right knee 
disorder.  Other evidence submitted by the veteran does not 
substantiate a medical link between post-service degenerative 
joint disease of the right knee and his period of service.  
The Board adopts the findings in the January 1996 and July 
2002 VA examination reports in which both examiners concluded 
that the veteran's current right knee disorder was not 
related to service or as secondary to the veteran's service-
connected left knee disorder. 

The veteran essentially contends that he developed his right 
knee disorder as a result of his service-connected left knee.  
The preponderance of the evidence is against finding that the 
veteran developed a right knee disorder, including arthritis, 
during service or within one year of discharge.  Furthermore, 
the preponderance of the evidence is against finding that the 
current right knee disorder developed as a result of, or is 
aggravated by, the service-connected left knee disorder.  As 
a lay person, the veteran lacks the expertise to give a 
medical opinion on the diagnosis or etiology of his 
degenerative condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a right knee disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


IV.  Increased rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
Generally, where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran asserts that an evaluation in excess of 10 
percent is in order for his service-connected status post 
residuals of a medial meniscectomy of the left knee.  Because 
this evaluation pursuant to Diagnostic Code 5259 has been in 
effect for more than 20 years, it is protected at this level. 
38 C.F.R. § 3.951(b) (2002).

The RO granted the veteran's original claim for service 
connection for post-operative residuals of a left medial 
meniscectomy in a September 1972 rating decision and assigned 
a 10 percent rating under Diagnostic Code 5259.  In a 
November 1973 rating decision, the RO assigned a 20 percent 
rating for post operative residuals of a left medial 
meniscectomy with minimal osteochondritis dissecans pursuant 
to Diagnostic Code 5258.  In a June 1975 rating decision, the 
RO reduced the rating for post operative residuals of a left 
medial meniscectomy to 10 percent under Diagnostic Code 5259.  
This 10 percent rating has essentially been in effect since 
that time.  In an April 1995 decision, the RO assigned a 
temporary 100 percent rating effective August 2, 1995, 
pursuant to 38 C.F.R. § 4.30, and a 10 percent rating from 
October 1, 1995 under Diagnostic Code 5257-5259.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against an increased 
rating for the veteran's service connected left knee 
disability.  Diagnostic Code 5259.  Diagnostic Code 5259 
contemplates removal of the semilunar cartilage of the knee 
which is symptomatic.  The 10 percent rating is the only 
disability rating assignable under this diagnostic code.  
38 C.F.R. Part 4, §4.71a, Diagnostic Code 5259 (2002).  Given 
that 10 percent is the maximum rating allowable under 
Diagnostic Code 5259, the Board finds that a rating in excess 
of 10 percent is not warranted.

The Board notes that limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of sections 4.40 and 4.45 must be considered.  See VAOPGCPREC 
9-98 (August 14, 1998).  Therefore, the Board will address 
other Diagnostic Codes in which limitation of motion is a 
relevant consideration.  

With respect to the evaluation of the veteran's left knee 
arthritis, applicable criteria provide that arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See Diagnostic Code 5003.   The criteria to evaluate 
limitation of motion of the knee is found in Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 addresses limitation of 
flexion.  Under this code, flexion limited to 45 degrees, a 
10 percent evaluation is assigned.  A 20 percent disability 
evaluation is warranted when flexion is limited to 30 
degrees.  Diagnostic Code 5261 contemplates limitation of 
extension.  Under this code a noncompensable evaluation is 
assigned with extension limited to 5 degrees.  With extension 
limited to 10 degrees, a 10 percent disability evaluation is 
assigned.  Where extension is limited to 15 degrees a 20 
percent disability rating is warranted.  Pursuant to the 
provisions of 38 C.F.R. § 4.71, Plate II, normal range of 
motion of the knee is considered to be from 0 degrees 
extension to 140 degrees flexion.

The Board finds that a rating in excess of 10 percent is not 
warranted under either Diagnostic Code 5260 or 5261 because 
the evidence does not more nearly approximate flexion limited 
to 30 degrees or extension limited to 15 degrees.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2002), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2002).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, 
either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  

38 C.F.R. § 4.40 (2002).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2002).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
	(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  
	(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to execute 
skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  For the 
purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and 
tarsal joints of the lower extremities, the cervical 
vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, 
ratable on a parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are considered 
to be a group of minor joints, ratable on disturbance of 
lumbar spine functions. 

38 C.F.R. § 4.45 (2002).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine. The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such 
as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  

38 C.F.R. § 4.59 (2002).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected left 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).  This has 
been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for his left knee 
disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

Nevertheless, the Board also finds that a separate 10 percent 
disability rating is warranted for slight instability or 
subluxation of the left knee pursuant to Diagnostic Code 
5257.  The VA General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, which provides for the presence 
of arthritis due to trauma, and 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  The reverse situation is also 
true.

Diagnostic Code 5257 contemplates other impairment of the 
knee with recurrent subluxation or lateral instability.  A 10 
percent rating is assigned for slight impairment.  A 20 
percent rating contemplates moderate impairment.  A 30 
percent rating, which is the highest rating assignable under 
this diagnostic code, contemplates severe impairment.  
38 C.F.R. Part 4, §4.71a, Diagnostic Code 5257 (2002).  

Given that there is x-ray evidence of arthritis of the left 
knee, and there is evidence of slight impairment due to 
instability, the Board finds that a separate 10 percent 
disability rating is warranted.  Diagnostic Code 5257.  A 
rating in excess of 10 percent is not warranted because the 
evidence does not more nearly approximate moderate 
impairment.  Diagnostic Code 5257.  According the January 
1996 VA examination report, the veteran had medial and 
lateral instability, although there was no anterior  or 
posterior instability, and the anterior and posterior Drawer 
test was found to be negative.  The subsequent evidence in 
essentially negative for findings of instability.  According 
to the July 2002 VA examination report, the veteran's left 
knee disorder was dormant.  

Based on a review of the entire record, however, the Board 
finds that a 10 percent rating for slight instability is 
warranted.  The medical evidence shows that the veteran did 
have instability in 1996, and the veteran has consistently 
maintained that he has had instability problems with his left 
knee during the pendency of this appeal.

V.  Conclusion

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 
38 C.F.R. § 3.321(b)(1) (2002).  However, the basis for an 
extra-schedular evaluation for the service-connected status 
post medial meniscectomy of the left knee has not been shown 
based on lost range of motion and/or instability.  The record 
does not demonstrate periods of hospitalization or a marked 
interference with employment due to the left knee, and the 
rating schedule provide higher ratings adequate to evaluate 
the left knee disorder.







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right knee disorder is denied.  

Entitlement to an increased rating for status post medial 
meniscectomy of the left knee, with x-ray evidence of 
degenerative joint disease and limitation of motion, is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for status 
post medial meniscectomy of the left knee, with instability, 
is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

